Citation Nr: 1759651	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee status post contusion and early degenerative joint disease (DJD) with residual scar.

2.  Entitlement to an initial rating in excess of 10 percent for left knee early DJD with spur formation. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1967 to February 1971.

These matters come before the Board of Veterans' Appeals Board on appeal from a February 2009 and January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2009, the RO granted service connection for left and right knee disabilities and assigned initial ratings of 10 percent for each disability.  The Veteran timely appealed the initial ratings assigned.  In January 2010, the RO denied an application to reopen a previously denied claim for service connection for lumbosacral strain and denied entitlement to a TDIU. 

In February 2013, the Veteran testified before the Undersigned Veterans Law Judge; a transcript of the hearing is of record.

In June 2014, the Board dismissed the Veteran's appeal of the denial of his application to reopen the claim for service connection for lumbosacral strain, as the Veteran requested that this claim be withdrawn in a February 2013 statement in support of claim (VA Form 21-4138) and during his testimony in the February 2013 Board hearing.  The Board remanded the claims for higher initial ratings for the knee disabilities and TDIU for further development.  

In May 2017, the claims were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board finds that further development is necessary for the claims on appeal.  

The Veteran contends that his bilateral knee disabilities have worsened; he can barely walk due to pain, and a 10 percent evaluation does not fully compensate him for the pain and difficulties that he has on a daily basis because of his knees.  Additionally, he contends that he is unable to work because of his bilateral knee disabilities.  

In regard to the bilateral knee disabilities, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011).

Moreover, the Court has held that the joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, in April and August 2011, the Veteran received examinations of his knees for VA purposes.  In both examinations, the examiner found that the Veteran exhibited painful range of motion of the right and left knee, and functional impairment and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  However, the examiner did not indicate whether the Veteran's right and left knees were tested for pain during weight-bearing, non-weight-bearing, passive, and active motion.  The examiner found that the effect of the disabilities on the Veteran's usual occupation was that he is unable to walk far, run, or do heavy lifting.

Pursuant to the Board's June 2014 remand, the Veteran underwent a VA examination for his bilateral knee disabilities in January 2015.  The examiner indicated that there was evidence of pain on movement in both knees, and interference with sitting, standing, and/or weight-bearing in both knees.  However, the examiner did not indicate whether the Veteran's left and right knees were tested for pain during non-weight bearing.  Additionally, there was no indication whether or not his right and left knees were tested for pain during passive motion.  Consequently, the Board could not discern from the examination report whether the requirements of 38 C.F.R. § 4.59 (2017) and Correia were met.  

Subsequently, the claims were remanded in May 2017 for a Correia compliant VA examination.  The Veteran underwent a VA examination in June 2017.  The examiner noted that the examination was not conducted during a flare-up.  The examiner found that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare ups.  He found that further loss of range of motion due to flare-ups "could not be determined without mere speculation."

The Board recognizes that this case has been remanded many times for examinations and that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law."  Coburn v. Nicholson, 19 Vet.App. 427, 434 (2006) (Lance, J., dissenting).  However, the Veteran's representative in the November 2017 written brief presentation specifically requested another remand based on the lack of estimation of the additional loss of motion during flare-ups.  Moreover, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court addressed this specific issue, finding an orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation.  Id. at 29, 36.  Significantly, the Court cited VA Clinician's Guide, which instructs orthopedic examiners to examiners are instructed to inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  Sharp, 29 Vet. App. at 32 (citing VA Clinician's Guide, chapter 11).  Given the request for remand by the Veteran's representative and the Court's recent reiteration of the requirement that VA examiners estimate the degree of additional loss of motion due to flare-ups, or provide a reason for an inability to do so other than saying that it cannot be done without resort to speculation, the Board is compelled to again remand this case and apologizes for the additional delay as a result.

In regard to the Veteran's claim for entitlement to a TDIU, as argued by the Veteran's representative, this matter is inextricably intertwined with the issue of entitlement to service connection for his bilateral knee disabilities, which are being remanded for further development.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (holding that the issue of entitlement to TDIU "predicated on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition"). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral knee disability.  All indicated tests and studies shall be conducted.  The claims folder must be made available to the examiner for review prior to examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight bearing, consistent with 38 C.F.R. § 4.59 as interpreted by Correia.  


The examiner should also specifically answer the following question with respect to bilateral knee flexion and extension:  

What is the extent of any additional limitation of bilateral knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

In answering the question, the examiner must elicit information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment of flare-ups from the Veteran in accordance with the VA Clinician's Guide, Ch. 11, as explained in Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board recognizes the difficulty of making such an estimate, but emphasizes that such is required by the Court's decisions, and would appreciate an estimate on the part of the examiner with the understanding that such is not a definitive conclusion but merely an approximation based on the available evidence.  The fact that some speculation is required is understood and should not preclude the examiner from providing the requested estimate.   If the examiner is nevertheless unable to estimate the functional loss in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups, he or she must explain why, beyond the fact that such would require speculation.

The examiner must provide reasons for any opinion given and is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his bilateral knee disability.

2.  After the above development has been completed, readjudicate the claims for entitlement to a higher initial rating for left and right knee disabilities and a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

